In connection with the securities offered from the registration statement (File No.333-141879) by means of this prospectus supplement, a filing fee of $107.31, calculated in accordance with Rules456(b) and 457(r), has been paid with respect to $1,505,023.44 aggregate offering price of the securities being registered (based on a per common share price of $44.08) estimated solely for purposes of computing the registration fee on the basis of the average of the high and low prices of the common shares as reported on the New York Stock Exchange on January 26, 2010. Filed pursuant to Rule 424(b)(7) Registration Statement No.333-141879 SUPPLEMENT No. 26, dated January 27, 2010 to Prospectus Supplement, dated April 23, 2007 To Prospectus dated April 4, 2007 HOME PROPERTIES, INC. 34,143 Shares of Common Stock This supplement no. 26 supplements and amends supplement no. 25 dated December 21, 2009, supplement no. 24 dated November 18, 2009, supplement no. 23 dated October 30, 2009, supplement no. 22 dated October 15, 2009, supplement no. 21 dated
